In a proceeding pursuant to CPLR article 78 to review a determination of the New York City Housing Authority, dated May 6, 1976 and made after a hearing, which terminated petitioners’ tenancy, the appeal is from so much of a judgment of the Supreme Court, Kings County, dated December 22, *8611976, as confirmed the determination. Judgment affirmed insofar as appealed from, without costs or disbursements. There was a rational basis for the determination under review. Hopkins, Acting P. J., Latham, Damiani and Hawkins, JJ., concur.